Redfield, Ch. J.
The only items in dispute are the use of the derrick by Martin, and the repairs. This last item seems to have been caused by the use, and was a depreciation of the value of the machine in consequence of the use. It should, therefore, be compensated in adjusting the account for the use. The auditor finds that this was left, at the time the machine was restored, to future adjustment. It was thereby made a part of the account, and upon either ground properly enough allowed.
In regard to the other item the auditor finds that the plaintiff let the derrick go, solely upon the credit of the defendant, and that Martin used it by his permission. He is, then, properly made liable for such use.
The tender, too, of ten dollars, being towards this use by Martin, as there was not so much due on any other portion of the account, is, in law, an admission of the legality of the claim, and denying only the amount, which being matter of fact, is concluded by the finding of the auditor. Upon both grounds, then, this item was properly allowed.
Judgment affirmed.